Citation Nr: 9926331	
Decision Date: 09/15/99    Archive Date: 09/28/99

DOCKET NO.  96-01 318	)	DATE
	)
	)

On appeal from a decision certified by the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cerebral vascular 
accident as secondary to the veteran's service-connected post 
traumatic stress disorder (PTSD).

2.  Entitlement to a higher evaluation for PTSD, currently 
evaluated as 50 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 1966 
and from August 1966 to May 1969.

This appeal comes before the Board of Veterans' Appeals 
(Board) from the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA) on appeal from a 
March 1994, December 1995, and January 1998 rating decisions.  
The March 1994 rating decision established service connection 
for PTSD and assigned a 30 percent rating, effective from 
November 3, 1992.  A notice of disagreement was received in 
January 1995.  By rating action of June 1995, the evaluation 
for PTSD was increased to 50 percent disabling, effective 
November 3, 1992.  A statement of the case was issued in 
December 1995, and a substantive appeal was received that 
same month.  

By rating decision in December 1995, entitlement to a total 
rating based on individual unemployability was denied.  A 
notice of disagreement was received in December 1995.  A 
supplemental statement of the case addressing that issue was 
issued in January 1996, and the transcript of a March 1996 
personal hearing constituted a substantive appeal. 

By rating decision in January 1998, entitlement to service 
connection for a cerebral vascular accident was denied.  A 
notice of disagreement was received in March 1998.  A 
statement of the case was issued in April 1998, and a 
substantive appeal was received that same month.  

The record also shows that claims of entitlement to service 
connection for hypertension and atherosclerosis secondary to 
PTSD were denied in a November 1998 rating decision.  Certain 
communications from the veteran and his representative 
suggest that the veteran never filed claims for such 
disorders, whereas the record appears to include clear 
communications from the veteran asking that these disorders 
be service-connected.  At any rate, the record does not 
appear to include a notice of disagreement from the November 
1998 rating decision at this time. 

The Board also notes that, at one point, appellate action was 
regarded as commenced with respect to the issue of whether 
new and material evidence has been submitted to warrant 
reopening a claim of entitlement to service connection for 
Bell's palsy, claimed as peripheral neuropathy secondary to 
herbicide exposure, which was denied by a rating action of 
March 1998.  A letter of March 1998 was regarded as a notice 
of disagreement (NOD).  However, correspondence of September 
1998 from the veteran clarified that it was not his intention 
to appeal that claim to the Board.  Accordingly, that matter 
is deemed withdrawn and the Board is consequently without 
jurisdiction as to that issue.  38 C.F.R. § 20.204 (1998). 


FINDINGS OF FACT

1.  Prior to May 23, 1995, the veteran's PTSD disability 
picture was not productive of more than considerable 
impairment in the ability to maintain or establish effective 
or favorable relationships with people and considerable 
industrial impairment, nor was it productive of more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

2.  The veteran was gainfully employed prior to May 23, 1995. 

3.  As of May 23, 1995, the veteran was demonstrably 
unemployable due to his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The schedular criteria for entitlement to the assignment 
of a rating in excess of 50 percent for PTSD prior to May 23, 
1995, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.132, and Diagnostic Codes 9411 (as 
in effect prior to November 7, 1996); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (effective November 7, 1996).

2.  The schedular criteria for entitlement to the assignment 
of a rating of 100 percent for PTSD from May 23, 1995, have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.132, Diagnostic Codes 9411 (as in effect prior to 
November 7, 1996).

3.  Prior to May 23, 1995, the criteria for entitlement to a 
total disability rating based on individual unemployability 
due to service connected disability were not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.340, 4.16 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the increased evaluation issue on appeal is well-grounded.  
Further, after examining the record, the Board is satisfied 
that all relevant facts have been properly developed in 
regard to this claim and that no further assistance to the 
veteran is required to comply with the duty to assist, as 
mandated by 38 U.S.C.A. § 5107(a). 

The veteran's service-connected PTSD is rated under the 
provisions of Diagnostic Code 9411.  During the pendency of 
the veteran's appeal, the rating criteria for this code 
section were changed effective November 7, 1996.  See 61 Fed. 
Reg. 52,695 (1996).  When the law or regulations change after 
a claim has been filed but before the appeal process has been 
concluded, the version most favorable to the appellant will 
apply unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary did so.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Therefore, the 
version of the criteria more favorable to the veteran should 
be applied.  

Under the former diagnostic criteria, Diagnostic Code 9411 
provides that 50 percent rating is warranted when the ability 
to establish or maintain effective or favorable relationships 
with people is considerably impaired.  By reason of 
psychoneurotic symptoms, the reliability, flexibility and 
efficiency levels are so reduced as to result in considerable 
industrial impairment.  A 70 percent evaluation is for 
application when the ability to establish or maintain 
effective or favorable relationships with people is severely 
impaired.  The psychoneurotic symptoms are of such severity 
and persistence that there is severe impairment in the 
ability to obtain or retain employment.  A 100 percent 
evaluation is warranted when the attitudes of all contacts 
except the most intimate are so adversely affected as to 
result in virtual isolation in the community; there were 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior; demonstrably unable to obtain or retain 
employment.  38 C.F.R. § 4.132, Diagnostic Code 9411 (before 
November 7, 1996).  

The new rating criteria provide that a 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996). 

During service, the veteran worked as a medic.  After 
service, he attended college and obtained a nursing degree 
and another degree as a physician's assistant.  

A January 1993 VA psychiatric examination noted the veteran 
as well oriented, without hallucinations or delusions, but he 
did have some flashbacks.  The veteran had some trouble 
sleeping along with some depression and anxiety.  He claimed 
that he did not have close friends but that his wife was 
close.  He subsequently related connections with his 
children.  He worked as a RN for some 15 years and felt that 
the work was causing him to think so he quit.  He had several 
jobs in 1992 and most recently came to work for the VA 
medical center in Poplar Bluff.  

Several employer statements from November 1994 demonstrate 
the veteran with problems as to sick leave usage and 
difficulty functioning in the afternoon.  

At a January 1995 VA examination, the veteran essentially 
reported the same symptomatology but that he felt that he 
couldn't work a 40 hour week anymore.  The Global Assessment 
of Functioning was assessed as between 70-75.

In May 1995, his application for disability retirement was 
approved by the Office of Personnel Management.  The veteran 
reported being released from employment at the VA medical 
center on May 23, 1995 and has remained unemployed since that 
time.  

In connection with the veteran's application for Social 
Security Disability compensation, he was afforded a private 
psychiatric examination in August 1995.  The examiner noted 
that the veteran was not then taking any medication and that 
it was interesting that his psychiatric symptoms had 
diminished in intensity.  He was well groomed and oriented to 
time place and person.  Short and long term memory were 
intact.  I.Q was well above average.  He denied suicidal 
ideas or hopelessness.  he expressed anxiety and felt nervous 
without his wife.  His affect was appropriate.  He reported 
flashbacks but denied hearing voices or delusional ideas.  
The examiner noted no real evidence of severe depression.  
His daily activities were regarded as slightly restricted.  
He was diagnosed with PTSD, panic attacks and chronic anxiety 
disorder.  His GAF was reported as 58.  The Social Security 
Administration (SSA) initially denied his application for 
benefits in September 1995 primarily because the evidence did 
not demonstrate that he was significantly limited.  After a 
hearing before an Administrative Law Judge, SSA benefits ware 
awarded along with a finding that the veteran had been 
disabled since May 23, 1995.  

The claims file also contains a note dated February 1, 1996 
from a VA staff psychiatrist who reported treating the 
veteran for PTSD and that, in his opinion, the veteran was 
unable to work.  

The veteran was afforded another VA psychiatric examination 
in January 1997.  He reported being close to his wife and 
children but that he didn't have any close friends.  He was 
mild to moderately depressed, mildly restricted and mildly 
irritable.  He was apathetic.  Attention and concentration 
were good.  Insight was fair and judgment was grossly intact.  
Diagnosis was PTSD and dysthymic disorder.  GAF was reported 
as 40.  The examiner commented that the veteran practically 
hasn't been able to secure "unemployment" [sic] since 
leaving his job in 1995.  .

The evidence of record includes at least two medical opinions 
that the veteran's PTSD symptoms are so intrusive as to 
render him totally unemployable.  The preponderance of the 
evidence reflects that the factors that led to the veteran's 
unemployment cannot be disassociated from his PTSD.  Thus, 
reviewing the termination of employment on May 23, 1995 in 
light of the evidence as a whole, the Board finds that that 
report is consistent with the medical opinions that the 
veteran was unable to work as a result of his PTSD as of that 
date.  

A 50 percent evaluation for PTSD had been assigned effective 
from November 1992.  Prior to May 23, 1995, the Board notes 
that the veteran was gainfully employed, albeit it was 
reported that he was experiencing some attendance problems.  
The Board notes, however, that while lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  The Board also notes that the medical 
evidence associated with that earlier period including GAF 
scores representing no more than moderate symptomatology is 
reflective of a disability picture not in excess of 
considerable impairment in the ability to maintain or 
establish effective or favorable relationships with people 
and considerable industrial impairment.  Further, the 
evidence prior to May 23, 1995, does not show more than 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Accordingly, the preponderance of the 
evidence is against an evaluation in excess of 50 percent for 
the period prior to May 23, 1995.

Nevertheless, the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "Court") recently 
held that, in a claim of disagreement with the initial rating 
assigned following a grant of service connection, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

The Board finds that the veteran met at least one criterion 
for a total schedular evaluation during at least a portion of 
the period of the pendency of this claim in that the evidence 
demonstrates that he was unemployable from May 23, 1995.  The 
Board notes that the criteria for a 100 percent evaluation 
under Diagnostic Code 9411, as in effect when the veteran 
filed this claim, "are each independent bases for granting a 
100% rating."  Johnson v. Brown, 7 Vet. App. 95, 97 (1994).  
The Board also notes that, where the evidence establishes 
that the veteran met criteria for a total evaluation during 
at least a portion of the time during which this claim was 
pending, and resolving doubt as to the overall length of time 
during which the criteria for the total evaluation were met, 
the evidence warrants a total schedular evaluation from May 
23, 1995, under the criteria in effect when the veteran filed 
his claim.  

Because evaluation under the criteria in effect prior to 
November 1996 results in a 100 percent evaluation, the Board 
has not evaluated the veteran under the current criteria.  

Total Disability Rating

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340(a)(1).  Total ratings are 
authorized for any disability or combination of disabilities 
for which the Schedule for Rating Disabilities (Schedule) 
prescribes a 100 percent evaluation.  38 C.F.R.§ 3.340(a)(2).

A total rating is also authorized for compensation purposes 
if the requirements of 38 C.F.R. § 4.16 are met.  Id.  Under 
38 C.F.R. § 4.16(a), a total disability rating for 
compensation purposes may be assigned on the basis of 
individual unemployability: that is, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities. 

For the period prior to May 23, 1995, the veteran was 
gainfully employed, and the Board finds no basis for 
entitlement to a total rating based on individual 
unemployability prior to that date.  Inasmuch as the Board 
has determined that a 100 percent schedular evaluation is in 
order for PTSD, the claim for entitlement to a total 
disability rating based on individual unemployability due to 
service connected disabilities from May 23, 1995, is moot. 



ORDER

Entitlement to an evaluation in excess of 50 percent for PTSD 
prior to May 23, 1995, is not warranted.  Entitlement to a 
total rating based on individual unemployability due to 
service-connected disability prior to May 23, 1995, is not 
warranted.  To this extent, the appeal is denied. 

Entitlement to a 100 percent schedular evaluation for PTSD 
from May 23, 1995, is warranted.  To that extent, the appeal 
is granted.


REMAND

After reviewing the evidence pertinent to the issue of 
entitlement to service connection for a cerebral vascular 
accident as secondary to PTSD, the Board believes 
clarification and further development of the record is 
necessary.  

In the most recent supplemental statement of the case dated 
in December 1998, the RO refers to and discusses an opinion 
by a VA cardiologist that it would be "pure speculation to 
state that [the veteran's] post-traumatic stress disorder was 
either a minor or a major contributor to his development of 
hypertension and cerebrovascular disease which led to his 
stroke."  However, in reviewing the addendum to the October 
1998 VA examination report, the Board notes that the same VA 
examiner also commented that "the evidence is such that, 
while it is more likely than not that the [veteran's] stress 
disorder contributed to development of his hypertension and 
cerebrovascular disease, it cannot be determined exactly how 
much it may have contributed to these problems relative to 
other known risk factors..."  The Board believes the comments 
of the VA examiner to be unclear and in need of clarification 
in order to allow for proper appellate review. 

Further, the record includes an undated, unsigned medical 
opinion which (according to a November 1998 rating decision 
on the hypertension and atherosclerosis claims) the RO has 
apparently attributed to a Dr. James Bell.  It is unclear 
from this opinion whether the claims file was reviewed and/or 
the veteran examined in connection with the opinion.  

The veteran's claim of service connection for residuals of a 
cerebrovascular accident is advanced under the provisions of 
38 C.F.R. § 3.310 which provides that disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  The Board also 
notes that secondary service connection on the basis of 
aggravation is permitted under 38 C.F.R. § 3.310, and 
compensation is payable for that degree of aggravation of a 
non-service-connected disability caused by a service-
connected disability.  Allen v. Brown, 7 Vet.App. 439 (1995).

Under the circumstances, the Board finds that the two medical 
opinions must be clarified to allow for equitable review of 
the veteran's claim.  Accordingly, the issue of entitlement 
to service connection for residuals of a cerebrovascular 
accident is hereby REMANDED to the RO for the following 
actions:

1.  The RO should contact Dr. James Bell 
and request a signed, dated copy of his 
opinion together with written 
clarification as to the basis for his 
opinion, including whether it was based 
on certain medical literature, review of 
the veteran's claims file, examination of 
the veteran, etc.  Dr. Bell should also 
be asked to clarify whether his opinion 
was intended to address the possibility 
of a relationship between cerebrovascular 
accident and PTSD.  All evidence obtained 
as a result of this action should be 
associated with the claims file. 

2.  The RO should also contact Henry G. 
Stratmann, M.D. and request written 
clarification of his comments included in 
the October 8, 1998, VA examination 
report.  Specifically, he should be asked 
to clarify whether or not it is his 
medical opinion that it is as least as 
likely as not that the veteran's service-
connected PTSD caused or aggravated the 
cerebrovascular accident.  

3.  If either or both of the above VA 
physicians are no longer available, then 
the RO should take appropriate action to 
arrange for another VA specialist to 
examine of the veteran, review the claims 
file, and offer a medical opinion 
regarding the alleged relationship 
between the veteran's PTSD and his 
cerebrovascular accident (including by 
aggravation).

4.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim can 
be granted under 38 C.F.R. § 3.310 and 
Allen v. Brown, 7 Vet.App. 439 (1995).  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review. 

The purpose of this remand is to clarify certain ambiguous 
medical evidence.  The veteran and his representative are 
free to submit additional evidence and argument. 


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

